Citation Nr: 0629516	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  06-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for a psychiatric disorder.

2.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a gunshot wound to the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

A motion to advance this case on the docket due to the 
appellant's advanced age was granted by the Board in July 
2006.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  From February 7, 1992, through May 3, 1992, the social 
and industrial impairment from the veteran's psychiatric 
disability most nearly approximated severe.  

2.  From November 1, 1992 through November 7, 1996, the 
social and industrial impairment from the veteran's 
psychiatric disability most nearly approximated definite.

3.  From November 8, 1996, through September 22, 2000, the 
veteran's psychiatric disability was productive of 
occupational and social impairment, which most nearly 
approximated occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

4.  From September 23, 2000, through July 12, 2004, the 
veteran's psychiatric disability was manifested by 
occupational and social impairment, which most nearly 
approximated deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

5.  From July 13, 2004, to the present, the veteran's 
psychiatric disability has been productive of total 
occupational and social impairment.  

6.  The veteran's residuals of a gunshot wound to the chest 
are manifested by retained metallic fragments in the left 
lung.


CONCLUSIONS OF LAW

1.  From February 7, 1992, through May 3, 1992, and from 
September 23, 2000, through July 12, 2004, the criteria for a 
70 percent disability rating for a psychiatric disability are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2006); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).

2.  From July 13, 2004, to the present, the criteria for a 
100 percent disability rating for a psychiatric disability 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2006).

3.  From November 1, 1992, through September 22, 2000, the 
criteria for a disability rating higher than 30 percent for a 
psychiatric disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2006); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

4.  The criteria for a 20 percent disability rating for 
residuals of a gunshot wound to the chest are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5321 (2006); 38 C.F.R. § 4.97, Diagnostic 
Code 6845 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial disability ratings 
for his service-connected psychiatric disability and for 
residuals of a gunshot wound to the chest.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's claims received in June 1992 and initially 
adjudicated in March 1996, long before the enactment of the 
VCAA in November 2000.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
August 2001, well after its initial adjudication of the 
claims.  In addition, notice concerning the effective-date 
elements of the claims was provided by letter mailed in 
August 2006.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  The 
appellant has also submitted numerous private medical 
records.  Neither the appellant nor his representative has 
identified any outstanding evidence, to include medical 
records, that might be pertinent to the claims.  The Board is 
also unaware of any such outstanding evidence. 

The Board has considered whether an additional VA examination 
is necessary in this case; however, an October 2002 letter 
from the veteran's hospice nurse states that the veteran 
would suffer hardship should he be required to travel to a VA 
Medical Center for an examination.  The veteran's wife has 
repeatedly expressed her concern that, in light of the 
veteran's tenuous state of health, it is not advisable for 
him to appear for a VA examination.  In an October 2002 
letter, she requested that the veteran be excused from 
attending an examination previously ordered by the Board due 
to "severe health reasons."  Accordingly, based on the 
veteran's expressed unwillingness to appear for a VA 
examination, a remand for such an examination is unnecessary, 
as there is no reasonable possibility that any further 
assistance would aid in substantiating the claims. 

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Psychiatric Disability

The veteran has appealed the assignment of the initial 
disability rating for his service-connected psychiatric 
disability.  The veteran is currently assigned a 30 percent 
rating from February 7, 1992, through May 3, 1992, a 100 
percent rating for hospital treatment from May 4, 1992, 
through October 31, 1992, and a 30 percent rating from 
November 1, 1992, to the present.  Accordingly, the Board 
will consider entitlement to an increased rating during all 
periods in which a 100 percent rating is not already 
assigned.  See Fenderson, supra.

The Board notes that, although the veteran is considered 
service-connected for multiple psychiatric diagnoses, with 
the exception of eating disorders, all mental disorders, 
including PTSD, major depressive disorder and anxiety 
disorders, are rated under the same criteria in the rating 
schedule.  As the diagnosed disorders in this case are 
manifested by similar symptomatology, separate disability 
ratings cannot be assigned without violating the general 
prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2006).  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for evaluating 
psychiatric disorders were revised, effective November 7, 
1996.  

In VAOPGCPREC 7- 2003, the General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), 
generalized anxiety disorder warrants a 100 rating if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such a fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or if the disorder results in a 
demonstrable inability to maintain or retain employment.

A 70 percent rating is assigned if the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence as to result in severe 
impairment in the ability to obtain or retain employment.

A 50 percent evaluation is assigned if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.    

A 30 percent rating is warranted if the disorder results in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 10 percent rating is warranted when the manifestations of 
the disability are less than those required for a 30 percent 
rating but there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

VA has interpreted "definite" to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  The emotionally sick veteran with a good 
work record is not to be under evaluated, nor is a veteran to 
be over-evaluated on the basis of a poor work record not 
supported by the psychiatric disability picture.  It is for 
this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1996).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2006), a 10 
percent rating is warranted for generalized anxiety disorder 
if there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or where the symptoms are controlled by 
continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2006).

The Board finds that, as of July 13, 2004, the criteria for a 
100 percent disability rating are met.  Under the current 
criteria, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  

In support of its finding that a 100 percent rating is 
warranted, the Board notes primarily the finding of the 
veteran's private physician, T.V., in a report dated July 13, 
2004, that the veteran suffers from periods of mental 
disorientations due to episodic depression, which preclude 
his being able to manage his own affairs.  Such 
disorientation is consistent with the criteria for a 100 
percent rating.  Accordingly, a 100 percent rating is 
warranted from July 13, 2004.  The Board also notes that the 
veteran was found to be incompetent to handle disbursement of 
VA funds in an October 2004 rating decision.  This finding 
also supports entitlement to a 100 percent disability rating.

The Board further finds that, from September 23, 2000, 
through July 18, 2004, the criteria for a 70 percent 
disability rating are met.  In support of its finding that a 
70 percent rating is warranted, the Board notes that, on 
September 23, 2000, an MMPI-2 was administered, showing that 
the veteran had multiple mental/emotion-based problems with 
few coping resources.  His responses suggested that he was in 
great turmoil, feeling both depressed and quite panicked.  He 
had a "marked inability" to make decisions.  He tended to 
present multiple dramatic somatic concerns that were 
suggestive of a loss of reality contact at times.  These 
symptoms were found to be consistent with PTSD.  He had no 
plans for the future beyond the moment, and was constantly 
anticipating his own death.  He felt no closeness of any sort 
with anyone except his wife due to feelings of being 
different from others due to his past suicide attempt.  He 
had heightened irritability as compared to pre-trauma levels.  
He had withdrawn from activities and tried to avoid emotions 
and thoughts related to his suicide attempt.  He was found to 
have a morbid fear of being alone.  A GAF score of 52 was 
assigned.

While the GAF score of 52 reflects generally moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers), the Board notes 
primarily the finding that the veteran had depression and 
panic with a marked inability to make decisions, and that he 
had a loss of reality contact at times, as being reflective 
of the 70 percent level.  Such symptoms are consistent with 
panic or depression affecting the ability to function 
independently, appropriately and effectively, and demonstrate 
a difficulty in adapting to stressful circumstances.  

Also consistent with a 70 percent rating, a February 2004 
report from L.S., M.D. shows that the veteran was suffering 
worsening depression, confusion and agitation, and that he 
was "significantly depressed."  L.S. recommended permanent 
placement in a nursing home.  The Board finds that 
significant depression is patently more severe than the 
"moderate" symptomatology suggested by the 52 GAF score.  

With respect to the veteran's mental confusion, the Board 
notes that the veteran has a diagnosis of dementia, which is 
not service-connected.  However, one of the possible 
explanations for the veteran's increased confusion suggested 
by L.S. was the Zoloft prescribed for his service-connected 
psychiatric disorders.  Thus, there appears to be a conflict 
with respect to the proper attribution of these symptoms.

Although VA may compensate the veteran only for service-
connected disability, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Here, the evidence does not adequately distinguish 
between service-connected and non-service-connected mental 
diagnoses with respect to the symptoms of confusion and 
agitation.  Accordingly, consistent with the holding in 
Mittleider, the Board must consider those symptoms as part of 
the service-connected disorder.  

The Board also finds that during the period from February 7, 
1992, through May 3, 1992, just prior to the assignment of a 
total rating, the criteria for a 70 percent rating are met.  
The Board notes that a February 7, 1992, hospital discharge 
summary indicates that the veteran had severe anxiety 
disorder.  On examination, he was found to be extremely 
anxious and remained quite anxious throughout his hospital 
stay.  Moreover, a March 1992 mental health progress note 
records a telephone conversation between the veteran's wife 
and a therapist.  The veteran's wife informed the therapist 
that the veteran wanted to kill himself via drug overdose.  
The veteran was hospitalized in March 1992 due to suicidal 
ideation, and was hospitalized again in May 1992 due to a 
suicide attempt when he shot himself in the chest.  Based on 
the severe nature of the veteran's symptomatology during this 
period, which was clearly manifested by suicidal ideation and 
a suicide attempt, the Board finds that the criteria for a 70 
percent rating were met from February 7, 1992, through May 3, 
1992.  

While the Board has found that a 70 percent rating is 
warranted from February 7, 1992, through May 3, 1992, and 
from September 23, 2000, through July 12, 2004, a higher 100 
percent rating is not in order for either period.  

The Board notes that the veteran's GAF score of 52, as 
assigned in September 2000, is not consistent with total 
impairment of social or industrial functioning, but is 
consistent with moderate impairment of social and industrial 
functioning.  Moreover, findings in September 2000 show a 
marked inability to make decisions, but not total incapacity 
or gross impairment in thought processes, as reflective of a 
100 percent evaluation.  Indeed, a GAF score of 65 was 
assigned during a hospitalization in March 1992, reflecting 
essentially mild symptoms.  A GAF score of 50 was assigned in 
January 2001 which reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
However, such serious impairment in functioning is more 
consistent with the criteria enumerated above for a 70 
percent rating than with total impairment as required for a 
100 percent rating.  

Findings in February 2004 show significant depression, 
however, they do not indicate that the veteran was 
experiencing the symptoms associated with the current 
criteria for a 100 percent rating.  There is no suggestion 
from the evidence during this period, or from February 7, 
1992, through May 3, 1992, that the veteran was 
intermittently unable to perform activities of daily living 
(including maintenance of minimal personal hygiene), that he 
was disoriented to time or place, or that he had memory loss 
for names of close relatives, his own occupation or his own 
name.  There is no evidence consistent with persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  And, while there is evidence of suicidal ideation 
during the earlier period, the evidence during neither period 
shows that the veteran presented a persistent danger of 
hurting himself or others.  

Although the veteran has been socially withdrawn throughout 
the appeal period, this appears to be by his own choice, 
although clearly a symptom of his psychiatric disability.  As 
noted above, the veteran was found to have withdrawn from 
activities and tried to avoid emotions and thoughts related 
to his suicide attempt.  However, the criteria for the 100 
percent level appear to require more than social withdrawal.  
Under the former criteria, the evidence must demonstrate that 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to result in virtual isolation 
in the community.  This implies a situation where, due to the 
veteran's behavior and psychiatric symptomatology, others 
refrain from interaction with him.  This is not shown or 
alleged in the evidence.  

While the veteran has been found to display a loss of reality 
contact at times, such a description indicates that this 
symptomatology is occasional and not persistent or associated 
with almost all daily activities.  Moreover, an occasional 
loss of reality contact is clearly less severe than gross 
repudiation of reality as required for a 100 percent rating 
under the current criteria.  

While the veteran has been unemployed since 1975, the 
evidence for the period prior to July 13, 2004, does not 
establish that he was demonstrably unable to obtain or retain 
employment due to his psychiatric symptomatology.  The record 
contains letters from H.G.P, a licensed psychologist, and 
L.A.Y., D.O., both dated in October 2001, which basically 
attest to the veteran's total occupational disability.  
However, these opinions are based on all of the veteran's 
disabilities, service-connected and non-service-connected, 
physical and mental.  The evidence discussed above and the 
GAF score of 52 do not demonstrate that the veteran is unable 
to obtain or retain employment due exclusively to his 
service-connected psychiatric symptomatology.  

Accordingly, based on consideration of both versions of the 
rating schedule, the Board concludes that a 70 percent rating 
is warranted from February 7, 1992, through May 3, 1992, and 
from September 23, 2000 to July 18, 2004; however, a 100 
percent rating is not warranted for either period because the 
disability did not more nearly approximate the criteria for a 
100 percent rating during either period.

The Board also finds that a rating higher than 30 percent is 
not warranted from November 1, 1992, through September 22, 
2000.  The Board notes that this period also involves 
consideration of both versions of the rating schedule.  

A January 1993 outpatient treatment report shows that the 
veteran's depression had decreased to a low level with no 
evidence of any disorder in the form or content of his 
thoughts.  There were no reports of hallucinations.  The 
veteran's judgment was considered adequate to meet his daily 
needs, and his insight was considered good.  

A March 1994 VA neuropyschiatric examination showed the 
veteran to be alert and cooperative with no loose 
associations or flight of ideas.  There were no bizarre motor 
movements or tics.  Affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  There was no suicidal or homicidal ideation.  
The veteran was oriented with good remote and recent memory.  
Insight, judgment and intellectual capacity were found to be 
adequate.

A March 1995 VA examination showed that the veteran was 
neatly dressed and alert, but tense.  Verbal productivity, 
orientation, memory, insight and judgment were adequate.  The 
veteran stated that he had few regular activities except 
church.  

The report of a December 1997 VA psychiatric consultation 
shows that the veteran had clear speech, good eye contact, 
and that he appeared pleasant and was cracking jokes.  He 
denied any hallucinations.  His depression was found to be 
stable.  

A July 1999 progress note shows that the veteran's thoughts 
were logical and non delusional with no suicidal or homicidal 
ideation.  A GAF score of 75 was assigned, indicating 
transient symptoms and no more than slight impairment in 
social, occupational, or school functioning.  Similar results 
were reported in April 1999 and January 1999.

In essence, the evidence during the period from November 1, 
1992, through September 22, 2000, shows essentially mild to 
moderate symptoms which do not demonstrate the type or degree 
of symptoms required for a rating higher than 30 percent.  
The Board acknowledges that an October 1993 VA outpatient 
treatment report shows that the veteran had a very dependent 
demeanor rendering him excessively dependent on his wife and 
therapist, and that he became depressed when his wife 
attended to other activities, and became agitated and anxious 
with marked concentration deficit.  However, this alone or in 
connection with the other evidence during this period does 
not suggest considerable industrial or social impairment.  It 
was also noted that the veteran had activities that he 
enjoyed, and that he had no disorder in judgment.  

In sum, for the reasons discussed above, the Board finds that 
a 70 percent rating is in order for the veteran's psychiatric 
disability from February 7, 1992, through May 3, 1992, and 
from September 23, 2000, through July 12, 2004, and that a 
100 percent rating is in order from July 13, 2004, to 
present.  However, from November 1, 1992, through September 
22, 2000, a rating higher than 30 percent is not in order.

Gunshot Wound Residuals

The veteran is currently assigned a 10 percent rating for 
gunshot wound residuals of the chest under Diagnostic Code 
5321, which governs injuries to Muscle Group XXI.  Under that 
code, a 10 percent rating is assigned where there is moderate 
impairment.  A 20 percent rating requires severe or 
moderately severe impairment.  

The Board notes that under 38 C.F.R. § 4.104, Diagnostic Code 
6845, which provides the criteria for evaluating chronic 
pleural effusion or fibrosis, a minimum rating of 20 percent 
will be assigned for gunshot wounds of the pleural cavity, 
where a bullet or missile is retained in the lung, where 
there is pain or discomfort on exertion, or where there are 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion.  Involvement of Muscle 
Group XXI will not be separately rated.

The report of a February 2002 X-ray of the chest shows that 
there are metallic fragments retained in the left lung 
consistent with old projectile injury.  This finding is 
consistent with a May 1992 X-ray study performed right after 
the wound.  Accordingly, under Diagnostic Code 6845, a 20 
percent rating is in order from May 4, 1992, to present on 
the basis of a retained bullet or missile fragment in the 
left lung.  

The Board has considered whether a rating higher than 20 
percent is warranted under any applicable diagnostic code.  
The Board notes that a 20 percent rating is the maximum 
rating available under Diagnostic Code 5321.  This is true 
under both the current regulations and those in effect prior 
to the June 1997 amendments.  Moreover, Note 3 under 
Diagnostic Code 6845 precludes assigning a separate rating 
under Diagnostic Code 5321 in addition to a rating under 
Diagnostic Code 6845.  

While ratings higher than 20 percent are available under 
Diagnostic Code 6845, on the basis of chronic pleural 
effusion or fibrosis, the Board does not believe such a 
rating is appropriate in the veteran's case.  Post-injury X-
ray reports show only a hematoma in the left lung with the 
loss of some lung tissue, but with essentially clear and 
normal findings for the right lung.  The Board notes that the 
veteran has been diagnosed with end-stage COPD related to 
emphysema, which is not service connected, and which predates 
his gunshot wound to the chest.  

Given the veteran's significant non-service-connected lung 
disorder, the clear evidence attributing his current decrease 
in lung volume and function to his COPD, and the fact that 
the veteran is unable or unwilling to report for another VA 
examination to determine the extent of pulmonary impairment 
from the service-connected disability, the Board has 
concluded that any pulmonary impairment from the service-
connected disability is not in excess of that contemplated by 
the 20 percent rating granted herein.  

The Board has also considered whether a separate rating for 
the veteran's gunshot wound scars is appropriate.  See 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).   However, the 
evidence shows that the veteran has only a small one-inch 
entry scar on the chest and a similar exit scar on the back.  
There is no evidence or assertion that these scars are 
painful, deep, unstable, ulcerated, poorly nourished, 
disfiguring, or adherent, or that they impair motion or 
function.  Accordingly a compensable rating for scars is not 
warranted under the current or former version of the rating 
schedule.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2002 & 2006).

With respect to additional functional impairment due to pain, 
weakness, fatigue or incoordination, in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether a higher 
rating is warranted based on the functional impairment 
specified in 38 C.F.R. §§ 4.40 and 4.45 (2006).  In the 
instant case, the Board is granting a 20 percent evaluation, 
the maximum evaluation under Diagnostic Code 5321.  
Accordingly, the aforementioned provisions are not for 
consideration.  

In sum, for the reasons discussed above, the Board finds that 
a 20 percent rating is in order for the veteran's gunshot 
wound residuals, effective from May 4, 1992, to present.  See 
Fenderson, 12 Vet. App. 119.  However, a rating higher than 
20 percent is not in order.

Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
psychiatric disorder or for his residuals of a gunshot wound 
to the chest, and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the schedular criteria.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

A 70 percent disability rating for a psychiatric disability 
is granted from February 7, 1992, through May 3, 1992, and 
from September 23, 2000, through July 12, 2004, subject to 
the criteria applicable to the payment of monetary benefits.

A 100 percent disability rating for a psychiatric disability 
is granted from July 13, 2004, to the present, subject to the 
criteria applicable to the payment of monetary benefits.

A disability rating higher than 30 percent for the veteran's 
psychiatric disability is denied from November 1, 1992, 
through September 22, 2000.

A 20 percent disability rating is granted for the veteran's 
residuals of a gunshot wound to the chest from May 4, 1992, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


